DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 & 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus et al. (US PG Pub No. 2011/0301709).
Regarding Claim 1, Kraus et al. discloses a surgical implant (intervertebral implant, Figs. 7-10, Paragraph [0043]) comprising: a body portion (body of intervertebral implant, Fig. 7) having a top surface (upper bone-contacting surface) and a bottom surface (lower bone-contacting surface) for insertion between two vertebrae; a first hole in the top surface, a second hole in the top surface adjacent the first hole, (See examiner annotated Fig. 7 below) wherein the first and second holes form through-holes within the body portion which extend entirely through the body portion from the top surface to the bottom surface (vertical channels, Paragraph [0043]); and at least two interconnecting channels (elongate grooves formed by each row of teething 9) a) formed in the body portion and b) connecting the first hole to the second hole (Fig. 7), wherein the at least two interconnecting channels extend laterally into a periphery of the body portion (Fig. 7).

    PNG
    media_image1.png
    470
    774
    media_image1.png
    Greyscale

Regarding Claim 2, Kraus et al. discloses wherein the at least two interconnecting channels form a surface wall with a vertical edge, the vertical edge formed by two opposing surfaces, one of the opposing surfaces being planar (planar side surface of the teeth 9) and another of the opposing surfaces being curved (curved outer side wall of implant) (See examiner annotated Fig. 7 above).
Regarding Claim 3, Kraus et al. discloses wherein the at least two interconnecting channels comprise a vertically-extending and a laterally-extending slot formed in the body portion (each of the elongate grooves formed by each row of teething 9 comprise a height and a width which form the vertically and laterally extending slot).
Regarding Claim 5, Kraus et al. discloses wherein the body portion further comprises a cross shaped solid section extending in a region of the body portion having no holes (See examiner annotated Fig. 7 above).
Regarding Claim 6, Kraus et al. discloses wherein the first hole and the second hole comprise plural holes defining four holes in the body portion, and the body portion further comprises a cross-shaped solid section extending in a region of the body portion and bounded by the four holes in the body portion (See examiner annotated Fig. 7 above).
Regarding Claim 8, Kraus et al. discloses corrugations (teeth 9, Fig. 8) formed on the body portion. 
Regarding Claim 9, Kraus et al. discloses wherein the corrugations comprise teeth with diagonal cuts (oblique cuts as seen in Fig. 7 adjacent vertical channels) formed through the teeth (Fig. 7).
Regarding Claim 10, Kraus et al. discloses wherein the corrugations are formed on the periphery of the body portion (Fig. 7).
Regarding Claim 11, Kraus et al. discloses wherein the corrugations contain the at least one through-hole (Fig. 7).
Regarding Claim 12, Kraus et al. discloses wherein the body portion further comprises a boundary region (solid outer peripheral portion, Fig. 7) and an inner region (centrally located inner region of porous portion), and wherein the inner region of the body portion is disposed abutting a central opening (centrally located vertical aperture within porous portion) in the body region (Fig. 7, Paragraph [0043]).

Regarding Claim 13, Kraus et al. discloses wherein the boundary region contains the at least one through-hole (The first/through-hole is formed at the intersection between the boundary region and the inner region as seen in Fig. 7 above).
Regarding Claim 14, Kraus et al. discloses wherein the inner region contains the at least one through-hole (The first/through-hole is formed at the intersection between the boundary region and the inner region as seen in Fig. 7 above).
Regarding Claim 15, Kraus et al. discloses wherein the boundary region and the inner region contain the at least one through-hole (The first/through-hole is formed at the intersection between the boundary region and the inner region as seen in Fig. 7 above).
Regarding Claim 16, Kraus et al. discloses wherein the body portion further comprises a boundary region which is disposed abutting the periphery. (solid outer peripheral portion between outer most edge of implant and inner porous portion, Fig. 7)
Regarding Claim 17, Kraus et al. discloses wherein the at least two interconnecting channels extend into the boundary region (Fig. 7).
Regarding Claim 18, Kraus et al. discloses wherein the at least two interconnecting channels extend though corrugations in the boundary region (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (US PG Pub No. 2011/0301709) in view of Baege et al. (US Patent No. 5,965,006). 
Regarding Claim 4, Kraus et al. discloses the claimed invention as stated above in claim 1, except wherein at least one of the first hole and the second hole is a blind hole. 
Baege et al. discloses a bone implant (1, Figs. 1-3) having a surface structure with a plural of elevations (3) and blind depressions (4) arranged in a pattern (Figs. 1a, 2), wherein the surface structure is provided, particularly on curved or inclined surfaces, for the purpose of facilitating better attachment to adjacent bone after implantation and allowing ingrowing bone tissue to build up blood vessels (Col. 1, Line 58 – Col. 2, Line 39).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the peripheral solid portion of the upper and lower surfaces to add a surface structure comprising elevations and blind depressions therealong so that the first hole is a blind depression as taught by Baege et al. in order to provide the implant with an additional means of promoting adhesion with adjacent bone that adds the benefit of allowing bone tissue to build up blood vessels in that region. 
Regarding Claim 19, Kraus et al. discloses the claimed invention as stated above in claim 1, except wherein the at least one through-hole and the at least two interconnecting channels connect to blind holes on the top surface and the bottom surface of the body portion.
Baege et al. discloses a bone implant (1, Figs. 1-3) having a surface structure with a plural of elevations (3) and blind depressions (4) arranged in a pattern (Figs. 1a, 2), wherein the surface structure is provided, particularly on curved or inclined surfaces, for the purpose of facilitating better attachment to adjacent bone after implantation and allowing ingrowing bone tissue to build up blood vessels (Col. 1, Line 58 – Col. 2, Line 39).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the peripheral solid portion of the upper and lower surfaces to add a surface structure comprising elevations and blind depressions therealong which intersect the first and second through-holes and interconnecting channels as taught by Baege et al. in order to provide the implant with an additional means of promoting adhesion with adjacent bone that adds the benefit of allowing bone tissue to build up blood vessels in that region. 
Regarding Claim 20, Kraus et al. discloses a surgical implant (intervertebral implant, Figs. 7-10, Paragraph [0043]) comprising: a body portion (body of intervertebral implant, Fig. 7) having a top surface (upper bone-contacting surface) and a bottom surface (lower bone-contacting surface) for insertion between two vertebrae; a first hole in the top surface, a second hole in the top surface adjacent the first hole, (See examiner annotated Fig. 7 below) wherein the first and second holes form through-holes within the body portion which extend entirely through the body portion from the top surface to the bottom surface (vertical channels, Paragraph [0043]); and at least two interconnecting channels (elongate grooves formed by each row of teething 9) formed in the body portion and connecting the first hole to the second hole (Fig. 7), wherein the at least two interconnecting channels extend laterally into a periphery of the body portion (Fig. 7). 
Kraus et al. does not disclose wherein the at least one through-hole and the at least two interconnecting channels connect to blind holes on the top surface and the bottom surface of the body portion.
Baege et al. discloses a bone implant (1, Figs. 1-3) having a surface structure with a plural of elevations (3) and blind depressions (4) arranged in a pattern (Figs. 1a, 2), wherein the surface structure is provided, particularly on curved or inclined surfaces, for the purpose of facilitating better attachment to adjacent bone after implantation and allowing ingrowing bone tissue to build up blood vessels (Col. 1, Line 58 – Col. 2, Line 39).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the peripheral solid portion of the upper and lower surfaces to add a surface structure comprising elevations and blind depressions therealong which intersect the first and second through-holes and interconnecting channels as taught by Baege et al. in order to provide the implant with an additional means of promoting adhesion with adjacent bone that adds the benefit of allowing bone tissue to build up blood vessels in that region. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kraus et al. does not disclose wherein the body portion further comprises a repeating set of regularly spaced six holes with an "X" pattern of the at least two interconnecting channels between a first set of four of the six holes and with a cross shaped body portion between a second set of four of the six holes, the repeating set repeating as a unit across the body portion, and no art was found which could have been used to reasonably modify Kraus with the claimed pattern without destroying the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775